                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



UNITED STATES OF AMERICA,                                        , 3:17-CR-30053-RAL


                       Plaintiff,

                                                                 OPINION AND ORDER
        vs.                                              DENYING RENEWED MOTION FOR
                                                          JUDGMENT OF ACQUITTAL AND
AMIN RICKER,                                                   MOTION FOR NEW TRIAL


                       Defendant.



       Amin Ricker (Ricker) was indicted on two counts of aggravated sexual abuse of a child,

one count of travel with intent to engage in illicit sexual conduct, and one count each of

transportation, distribution,receipt, and possession ofchild pornography. Doc. 36. Ricker pleaded

not guilty and his case was tried to ajury between March 17 and March 22,2019. Thejury returned

a verdict finding Ricker guilty on all seven counts. Doc. 204.

       Ricker, after the jury verdict, filed a renewed motion for judgment of acquittal or in the

altemative for a new trial. Doc. 209. For the reasons explained in this Opinion and Order, those

motions are denied.

I.     Summary of Facts

       Ricker's activity resulting in his indictment in this case first came to the attention of South

Dakota law enforcement in February of 2017. On February 10, 2017, the South Dakota Intemet

Crimes Against Children Task Force received a "cyber tip" from the National Center for Missing

and Exploited Children, triggered by inappropriate Instagram chats occurring between

cheer dad17 and nataliejewell40. The Instagram chat suggested that nataliejewell40 was a

                                                  I
thirteen-year-old girl and that cheer_dadl7 was an adult male who had sent a photograph of his

penis and child pornography images of a prepubescent female presumably within the care and

household of cheer_dadl7. Tr. Ex. 9. Local law enforcement was given the IP address for

cheer_dadl7, and with the assistance of the internet provider identified the residence from which

cheer_dadl7 was accessing the internet as the home of Carol Peterson(Peterson)on Sully Avenue

within Pierre, South Dakota. Tr. Ex. 8. Local law enforcement obtained a search warrant on

February 13, 2017, and executed it in the early afternoon of February 14, 2017. Ricker, then 30

years old, was renting a bedroom from Peterson and was at the home when officers executed the

search warrant. Ricker agreed to speak with Detective Sergeant Dusty Pelle (Detective Pelle).

Ricker acknowledged that he was the holder of the Instagram account cheer_dadl7, that he had

been engaged in the communication with nataliejewell40, and that child pornography might be

found on his electronic devices. Ricker denied hurting any child. Ricker later voluntarily stopped

speaking with Detective Pelle. Tr. Ex. 11.

       Peterson, a grandmother who had worked for the State ofSouth Dakota for forty years, had

simply rented a room to Ricker within her home and was unaware of Ricker sending child

pornography and lewd photographs by Instagram chat. Ricker once had shown her a photograph

of his girlfriend, saying the girlfiiend was nineteen, but Peterson had questioned that the girl

appeared much younger and told Ricker ofthe need to date someone at least eighteen years ofage.

Ricker at one point had told Peterson that he had two children who lived in Texas with his sister;

in fact, Ricker has no children. Otherwise, Peterson found Ricker to be responsible and self-

sufficient and had no idea what Ricker was up to while using the internet within her home.

       Based on the search warrant, law enforcement seized from Ricker's person a Samsung

Galaxy 87 and seized from Ricker's bedroom a white iPad, a pink Paris bag containing three more
cell phones and seven flash drives, a Dell all-in-one PC, a Toshiba laptop computer, a Justice bag

containing girls clothing, a Samsung Galaxy S4, an Acer laptop computer, a bag of girls panties,

a Paris notebook containing a series of passwords and usemames, and a zip-lock bag of receipts

and two girls' bracelets. Tr. Ex. 10.

       As it turns out, three of the devices were related to a prior state court child pornography

case involving Ricker. The content on those three devices—a Toshiba laptop computer, Samsung

SGHT99 Galaxy 3 cell phone,and ZTE Tracfone—formed the basis ofthe Beadle County criminal

case styled State of South Dakota vs. Amin Ricker. CR 14-425. Tr. Ex. C. Circumstances ofthat

case were introduced, without objection, both because Ricker as part of his defense contended that

the child pornography found in his possession came from those devices involved in the Beadle

county case which state authorities returned to him, and because Rule 414 ofthe Federal Rules of

Evidence made the circumstances of that case admissible due to the close proximity of time and

nature ofhis relationship with prepubescent female S.J. in Beadle County.      Fed. R. Evid. 414.

This Court gave limiting instructions regarding the proper use of the information regarding the

Beadle Cormty criminal case, including Final Instruction No. 27 as follows:

               This Court has received into evidence certain exhibits and testimony
       concerning the defendant's Beadle County criminal case. The defendant having
       been charged in Beadle County with similar crimes is not evidence that he
       committed any of the offenses alleged in the superseding indictment. Testimony
       concerning defendant's alleged actions toward S.J., if you believe the testimony,
       may be considered by you in deciding whether the defendant is guilty or not guilty
       of any crime charged in the superseding indictment.

              The defendant is not on trial for any conduct in Beadle County, and you
       should be mindful of the date ranges alleged in the superseding indictment in this
       case when deciding if the defendant is guilty or not guilty of any of the crimes
       charged. Defendant is not alleged in this case to be guilty of possession of child
       pornography simply because his electronic devices were returned to him by Beadle
       County authorities without being purged of content. Defendant is only guilty of
       possession of child pomography if he knowingly acquired additional imageis of
       child pomography after the retum of his electronic devices by Beadle County
        authorities or possessed child pornography during the time frame alleged through
        other devices not returned to the defendant by Beadle County authorities.

Doc. 203 at 28.


       In short, the Beadle County case stemmed from Kicker's behavior in Huron, South Dakota,

where he had been working for a railroad as a conductor. Kicker had developed an intense interest

in 2013 and 2014 in eleven-year-old female S.J. S.J.'s mother allowed Kicker to hang out with

her and her three children, and Kicker had given S.J.'s mother money for groceries. Kicker had

asked the mother for alone time with S.J., but the mother refused. Around the time ofS.J.'s twelfth

birthday, the mother became aware ofthree love letters and one poem that Kicker(whose date of

birth is in November of 1986 and was approximately sixteen years older than S.J.) had written and

given to S.J. Tr. Ex. 246. S.J.'s mother took the letters to the Huron Police Department(Huron

Police) and a detective then interviewed S.J. S.J. testified at trial, consistent with what she had

told police, that Kicker would kiss her on the lips, give her hugs, and touch her in places like the

side of her breasts. Kicker would tell her that he loved her and write letters to her. Kicker also

had asked her to spend time alone and to go out oftown with him,and had exchanged text messages

ofan inappropriate nature with her. Tr. Ex. 245,246. S.J.'s older brother testified that Kicker had

shown him naked photographs ofthirteen-year-old girls and S.J.'s brother, a juvenile at the time,

had told Kicker to delete those images or he would get in trouble.

       The Huron Police through a search warrant obtained two phones and the laptop computer

from Kicker and conducted a forensic review of them. The Huron Police found forty images of

child pomography on the Toshiba laptop, forty-one images of child pornography on the Samsung

Galaxy 3 phone, and fifty-one images of child pomography on the ZTE Tracfone. Some of the

same images of child pomography were on each of the devices. Both the Samsung Galaxy 3 and

the ZTE Tracfone contain many images ofS.J., including some images that focused on her clothed
 genital areas; none of those images of SJ. were of her naked or otherwise child pornography.

 Ricker worked out a plea agreement in Beadle County where he pleaded guilty on March 16,2015,

 to possession or distribution of child pornography, and the other count of sexual contact with a

 child under sixteen was dismissed. Tr. Ex. 14, A, B, Ricker received a suspended imposition of

 sentence on May 26,2015. Astonishingly,on July 7,2015,based on a motion from the then Beadle

 County deputy state's attorney and an order from a state court judge. Beadle County authorities

 returned to Ricker the three electronic devices not purged of the child pornography. Tr. Ex. C.

 Thus, part of Ricker's defense in this case was that child pornography images in his possession

 were from a prior ease for which he was not facing federal charges.

           On account of the return of electronic devices to Ricker by the Beadle County authorities

 after his conviction there, no forensic examination was done in this case on the three devices

 returned. The forensic examination done on the remaining iPad, cell phones, laptop, and flash

 drives, however,revealed an incredible trove ofchild erotica^ and child pornography far exceeding

 anything involved in the Beadle County ease. Indeed, on the devices not involved in the Beadle

 County case, Ricker had 30,000 image files of child erotica and child pornography and over 100

 video files of child erotica and child pornography. The forensic computer expert testified to what

 was contained on each device separately. The Apple iPad contained images related to the cyber

 tip from the Instagram chats and depicted pornographic images oftwo seven-year-old girls, S.M.

 and J.M., whose images Ricker as cheer dadl? uploaded onto Instagram from the Apple iPad. Tr.

 Ex. 9,19-21. There are a number ofother images and searches on the Apple iPad associated with



'The witness testifying to the forensic evaluation defined child erotica as images depicting children
in revealing clothing, posing in a sexual manner, or focusing on their clothed genitalia, as opposed
to child pornography which involves child nudity or minors engaged in sexual acts. The count of
the images excluded "age difficult" images where the person depicted may or may not be under
 age 18.
S.M. and J.M., as well as other child pornographic images. Tr. Ex. 9, 19-24. The search history

of the Apple iPad had a number of searches associated with child pornography and child erotica.

Tr. Ex.26,29. There were also searches related to S.M. and J.M. and Bogota,Texas, a community

in which S.M. and J.M. had lived. Tr. Ex. 30.

       Kicker's Samsung Galaxy S7 had pornographic image files, instant message conversations

on Kik Messenger, and pornographic images of a prepubeseent female nude fi:om the chest down

on Kik Messenger. Tr. Ex. 31, 32, 38,40-51. Kicker had been using a screen name kyliema2005,

and an identity as "Lainie Marie" on Kik Messenger by using his cell phone. In January and

February of 2017, Kicker using the identity of Lainie Marie had been chatting with 7Dante69 on

BCik Messenger, including sending 7Dante69 links to a Dropbox account containing child

pornography. Tr. Ex. 46. Dante had returned messages with links tp a Kussian website with child

pornography. Tr. Ex.46,48. The Samsung phone also revealed that Kicker had a Dropbox account

using the email kyliemarie84@yahoo.com and had upgraded to Dropbox Pro on February 2,2017.

Tr. Ex. 50, 51. Kicker had filled the Dropbox account with child pornography and child erotica to

the point where he needed to expand the storage ofthe account. Tr. Ex. 60-66.

       The forensic examiner accessed the Dropbox account, which contained some of the same

material as on Kicker's cell phone and iPad, as well as abundant child erotica and child

pornography. Tr. Ex. 60-66. One Dropbox folder Kicker had entitled "For Dante," which had

been deleted the night of February 9, 2017. A memory card from Kicker's cell phone had images

of Kicker with girls underwear on his head and other images. Tr. Ex. 54-59.

       Kicker's Samsung Galaxy S5 contained multiple images of S.M. and J.M. Tr. Ex. 68-72.

While some ofthe images were not pornographic, others were pornographic images and videos of

the seven-year-old girls. Tr. Ex. 69,70,72. A PNY memory card installed in the Samsung Galaxy
 S5 contained further ehild pornography and child erotica. Tr. Ex. 75-80. An older Samsung flip
phone from which only incoming messages eould be retrieved eontained messages from eousins
of S.M. and J.M., as well as other images of bare breasts and bare vaginas. Tr. Ex. 81, 84-92.

        Richer's ultimate library of child pornography was a 64-gigabyte thumb drive that had

subfiles including "homemade" within which were files associated with S.M. and J.M. and "Texas

twins." Tr. Ex. 97-154. Within those files, and eonsistent with information on one of the cell

phones,there were images and videos ofchild pornography ofS.M. and J.M. originated on January
7, 8, and 9, 2015(of J.M. Tr. Ex. 99—101,of S.M. Tr. Ex. 114, 117, 118) and originated on March

13,14, and 15, 2015(ofJ.M. Tr. Ex. 102-05,107,110, ofS.M. Tr. Ex. 120-22,124,127). Richer
had tahen pofnographie and non-pornographic photographs and videos of S.M. and J.M. on those

dates, and one ofthe twins, apparently S.M., actually had said "Amin... stop hitting" as he sexually
molested the girl. Tr. Ex. 127. Rieher also had subfiles for S.M. and J.M.'s eousins then hnown

as N.M.(Tr. Ex. 155-61)and A.M.(Tr. Ex. 162—72). Richer had other images of young girls that

he had tahen and placed in subfiles that were child erotica but not pornographic, as well as hardcore

child pornography. Tr. Ex. 166-72.

       South Dahota law enforcement authorities identified the subject of Richer's homemade

pornographic images and videos as S.M. and J.M., twins living in Texas who at the time of the

making of the images in early 2015 were seven years of age. South Dahota law enforcement

authorities eame to leam that Texas authorities had started a separate investigation into Rieher

based on a report of his sexually inappropriate activities towards S.M. and J.M. in Texas. S.M.

and J.M., in 2015, attended Rivererest Elementary in Bogota, Texas. A technology and

mathematics teacher at Rivererest Elementary had suspieions about Richer's conduet towards

young females and had been eheching Richer's Facebooh page. That teacher saw a photograph of
Ricker on his Facebook account kissing one of the twins on the mouth. The teacher reported the
incident to the Rivercrest Elementary school counselor, who knew the twins because they attended
the counselor's weekly griefgroup after their father had died. The counselor learned on December

15, 2015, about the photographs being posted of the twins kissing an adult man on the lips. The

counselor had seen the man two years previously when he posted inappropriate photographs with

S.M. and J.M.'s older cousins. The counselor first questioned J.M. about the photograph, which

caused J.M. to turn red and wring her hands. J.M. then disclosed information to the counselor that

prompted the coimselor to pull S.M. and the twins' older brother into her office and to notify law

enforcement.


       Bogota Chief of Police David Short received the report from Rivercrest Elementary and

went to the school. S.M., J.M., and their brother never did go home thereafter to their mother.

Police Chief Short interviewed their mother, Rhonda Mackey(Mackey). Mackey, who has told

multiple stories on various occasions, initially told Chief Short that Ricker had given her $600 to

allow him to sexually assault S.M. and J.M. Thereafter, Mackey denied on two or three occasions

to law enforcement that she knew anything about any sexual assault of her twins. When Mackey

testified at trial, she described how Ricker became acquainted with her and her family through her

nieces, would visit them in Texas periodically including fl5dng twice there and driving down on

another occasion, and would bring gifts such as coloring books, shirts, an enormous teddy bear, an

American Girl doll, and an iPad. Mackey said that Ricker loaned her $600 for bills and food and

would sleep on the couch in the living room or, on one occasion, sleep in the bedroom. Mackey

was living with another man at the time who worked long hours and had his kids with them only

on the weekends. Mackey testified at trial that she walked into a bedroom and saw Ricker with

his clothes off, the twins wearing just underwear, and J.M. with her hand on Ricker's penis.
Mackey described that she left the room, returned later, and saw similar activity between Richer

and S.M., left another time, and returned to see J.M.'s mouth on Rieker's penis. Mackey testified

that throughout this time all had their backs to her so they did not see her looking in and that she

did not know what to do so she did nothing. There was little doubt that Mackey, through telling

various stories, is a less than credible witness, and she hopes to reeeive a probationary sentence in

Texas from cooperating in the prosecution of Richer.

        S.M. and J.M. both were referred by Chief Short to a ehild forensic interviewer in

December of2015, at a time when they were eight years old. Neither made a disclosure ofsexual

abuse to the ehild forensic examiner.

       During trial, both S.M. and J.M. testified. The twins were bom in November of2007, and

have a brother who is slightly older. In January and in March of 2015, they were seven years of

age. They were living in an apartment outside of Dallas, Texas, at the time. Richer would visit

periodically and brought them toys and a very large teddy bear. S.M. described that Richer kissed

her on the lips and sent J.M. and the brother on an errand to get soda from a machine. Rieker than

took his clothes off, took her pajamas down and had a smile on his faee. S.M. recalls that when

she was in the bathroom, Rieker came up from behind her and kissed her, pulled her to him, and

put his penis to her vagina. S.M. also recalled the day when she was taken into the counselor's

offiee and that she did not see her biological mother ever again. J.M. testified that Rieker put his

penis to her vagina and would do the same to her sister S.M. J.M. recalls telling the school

counselor what had happened and her siblings being called down to the office. Neither J.M. or

S.M. had any recollection oftalking to the child forensic interviewer.

       In this case, Rieker was charged with aggravated sexual abuse of a ehild in two eounts.

Count I relating to S.M. and Count II relating to J.M. The most compelling evidence that Rieker
committed an aggravated sexual abuse ofS.M. and J.M. is the faet that Richer filmed himselfdoing

so. Rieker clearly was in Texas in January of2015. The Government obtained American Airlines

records demonstrating that Rieker flew from South Dakota to Dallas and baek in January of2015,

Tr. Ex. 16, as well as Wells Fargo hank records showing his expenditures in Texas during the first

visit where he filmed himself sexually assaulting the twins. Tr. Ex. 241. Video from Richer's

phone exists from his January of 2015 visit to S.M. and J.M. showing Richer taking down the

underwear ofprepubeseent girls, at one point spreading a prepubescent vagina with his fingers and

probing around the genital area with his fingers. Tr. Ex. 99-101,114,117,118. The Government

obtained a seareh warrant to photograph Richer's hands months before the trial and sent to a

Federal Bureau ofInvestigation(FBI)forensie video expert the photographs and the images from

the January of2015 sexual assaults. That forensie expert testified that the left index finger pictured

in the video had fifteen eharaeteristics substantially similar to the known photograph of Rieker's

left index finger. Moreover, Richer sorted the January of2015 videos ofhim probing around and

into the genitals of the seven-year-old twins into files for J.M. and S.M. separately, providing

compelling evidenee that Richer digitally penetrated and molested eaeh twin in January of 2015.

Tr. Ex. 99-101 (for J.M.) and 114, 117, 118 (for S.M.).

       The faets are even worse for Rieker with regard to the March of 2015 aggravated sexual

abuse of the twins. The Government obtained Delta Airlines records showing that Richer flew

from South Dakota to Dallas and back during the time frame of March 13 to March 15, 2015, as

well as bank reeords showing his expenditures there. Videos foimd on Richer's phone and on the

64-gigabyte thumb drive, whieh he sorted by the names S.M. and J.M., show Rieker pushing his

ereet penis against the naked vagina ofeaeh ofthe two seven-year-olds. Tr. Ex. 114,117,118(for

J.M.) and 120-22, 124,127(for S.M.). Photographs from that day show the shirt and pants being



                                                 10
worn by those children, and a portion ofthe shirt or a portion ofthe pants can be seen in the videos.

In short, Richer made a video record of himself committing aggravated sexual abuse of S.M. and

ofJ.M.


        Other evidence at trial included testimony from the cousins of S.M. and J.M. about how

Richer initially had developed a relationship with them when they were children and the

impropriety ofmessages Richer was sending them and photographs Richer had on his phone about

them. Sometimes he reported to have children which he did not have.

        Richer's defense during trial initially tooh two paths. First, Richer contended that any child

pornography he had related to the Beadle County case, which is addressed above. Richer and his

counsel also asserted that Richer being on the autism spectrum explained his affinity toward

children. Richer had Dr. Sarah Flynn(Dr. Flynn) testify as an expert about his autism diagnosis.

Dr. Flynn, a psychiatrist, had reviewed records concerning Richer and met with Richer. Under the

Diagnostic and Statistical Manual Fifth Edition(DSM-5),Richer is on the autism spectrum at level

one,in the higher functioning realm, where he can have some difficulty communicating, can have

difficulties with social interactions and maintaining fiiendships, and can become particularly

interested in particular topics such as trains and wheels. Dr. Flynn, however, was unaware of any

documentation linhing autism with child pornography or pedophilia and had not done a psycho-

sexual evaluation of Richer. Evidence at trial established that Richer had held a steady job, lived

independently, and supported himself financially.

       Richer himself tooh the stand and denied perpetrating any sexual act on S.M. or J.M. He

characterized the girls as Jfriends and himself as interested in helping their family out financially.

Richer denied tahing any nahed photographs of S.M. or J.M., although he admitted that he was

with them in Texas on the dates when the pornographic photographs and the videos of sexual



                                                 11
 assaults were made. Rieker aeknowledged taking the non-pomographic photos of S.M. and J.M.

 on the same dates in Texas. Rieker sought to explain that S.M., J.M., and their slightly older
 brother used his electronic devices when he was in Texas. Rieker acknowledged kissing little girls

 and loving hugs, but not kissing them in a sexual manner. Rieker aeknowledged writing letters
 and poems to S.J., but not having any sexual relationship with her. Rieker tried to blame the

 abundance of pornography on his electronic devices on return of his prior media from the Beadle

 County case and on "Dante," the person with whom he met on Kik Messenger. Rieker testified

 that he had provided his user name and password to Dropbox to Dante who may then have filled

 up his Dropbox account with child pornography. However, the messages to Dante do not contain

 any such provision of a usemame or password, and Rieker was posing as a young girl in his Kik

 Messenger conversations with Dante.

        On cross-examination Rieker was confronted with information from his cell phone

 showing a number of child erotica photographs of various young girls whom he had met through

 the years, including M.W. Rieker had used M.W.'s photograph as his profile for the kyliema2005

 Kik Messenger account when dealing with Dante, and indeed in his Kik Messenger exchanges

 with Dante had assumed the identity of a young girl. Rieker's testimony could not explain how,

 if Dante controlled Rieker's Dropbox account, much of the same pornographic images and more

 were on Rieker's own 64-gigabjde thumb drive. Rieker provided no explanation of why one of

 the girls, apparently S.M., says "Amin" during the filming of the video of her being sexually

 assaulted. Tr. Ex. 127. In short, Rieker knowingly swore falsely during trial.

II.    Discussion


       A. Standard for Post-Conviction Ruling on Rule 29 Motion




                                                12
       Rule 29 of the Federal Rules of Criminal Procedure provides that "the court on the

defendant's motion must enter a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction." Fed. R. Grim. P. 29(a). This Court denied Ricker's Rule 29

motion at the close of the Government's evidence and again denied the renewed motion at the

close of all ofthe evidence.

       Judgment of acquittal is appropriate "only when no reasonable jury could have found the

defendant guilty beyond a reasonable doubt." United States v. Hardin. 889 F.3d 945,949(8th Cir.

2018). When considering a motion for judgment of acquittal, a district court must view the

evidence in the light most favorable to the government, must resolve factual conflicts in the

government's favor, and must accept all reasonable inferences that support the verdict. United

States V. Benton, 890 F.3d 697,708(8th Cir. 2018). A court on a Rule 29 motion "is not to weigh

the evidence or assess the credibility of witnesses." United States v. Bredell. 884 F.2d 1081,1082

(8th Cir. 1989) (citing Burks v. United States. 437 U.S. 1, 16 (1978)). Such credibility

determinations are the province of the jury. United States, v. Stegmeier, 701 F.3d 574, 578 (8th

Cir. 2012). "A motion forjudgment of acquittal should be granted only ifthere is no interpretation

ofthe evidence that would allow a reasonablejury to find the defendant guilty beyond a reasonable

doubt." United States v. Dupont. 672 F.3d 580, 582 (8th Cir. 2012)(per euriam) (quotation

omitted); s^ United States v. Shumaker. 866 F.3d 956,960(8th Cir. 2017)("Jury verdicts are not

lightly overturned ... ."(quotation omitted)).

       B. Counts of Conviction


          1. Aggravated sexual abuse of a child counts.

       Counts I and II concern the aggravated sexual abuse of a child by Ricker, with Count I

relating to S.M. and Count II relating to J.M. The elements of such a charge are: 1)that between



                                                 13
on or about the 1st day of November 2014, and the 31st day of March, 2015, in the District of

South Dakota and elsewhere, the Defendant Amin Ricker, did cross a state line with intent to

engage in a sexual act with S.M./J.M.; 2)that the Defendant knowingly engaged or attempted to

engage in a sexual act with S.M./J.M.; and 3)that at the time, S.M. and J.M. were less than twelve

years old. Doe. 203 at 7-8; 18 U.S.C. §§ 2241(e), 2246(2).

       There is no question that between November of 2014 and March of 2015, the twins S.M.

and J.M. were seven years ofage. There likewise is little doubt, and in fact video proof, that Ricker

engaged in a sexual act with S.M. and J.M. both in January of 2015 when he digitally penetrated

and probed their vaginas and in March of 2015 where he placed his erect penis at their vaginas.

There is little question that Ricker crossed a state line to do so, as he traveled from South Dakota

to Texas in order to sexually molest S.M. and J.M. Part ofRieker's argument at trial was that there

was no proof of his intent to engage in a sexual act when he crossed a state line, but this is belied

by the fact that he had been grooming the children. S^ United States v. Cole, 262 F.3d 704, 709

(8th Cir. 2001) (holding that a defendant's intent may be inferred from the circumstance).

Moreover, particularly with respect to the March of 2015 trip, he had already sexually assaulted

them in January of2015, traveled to Texas just for March 13-15,2015, and was scheduled to and

did plead guilty to possession or distribution ofchild pornography on March 16, 2015. Tr. Ex. 14.

The Government put on evidence that Ricker had no reason related to his employment to be in

Texas. There appears to be little, if any, reason for Rieker's March trip to Texas other than to

sexually gratify himself with the seven-year-old twins and to make video images of himself doing

so.



       The sexual acts in January of 2015 include both the intentional touching, not through the

clothing, of the genitalia of a person under the age of seven to arouse or gratify Rieker's sexual


                                                 14
desire, and the penetration however slight of the genital opening by hand or finger with the intent

to gratify Rieker's sexual desire. The sexual acts in March of 2015 include the contact between

Kicker's penis and the vulva or genital area ofeach twin. The evidence ofRieker's guilt on Counts

I and II is overwhelming.

            2. Travel with intent to engage in sexual conduct.

          Count III charged the crime of travel with intent to engage in illicit sexual conduct. Doc.

36. The elements ofthat offense are: 1)that between on or about the 1st day of November 2014,

and the 31st day of March 2015, in the District of South Dakota and elsewhere, the Defendant,

Amin Rieker, did travel in interstate commerce, or attempted to do so; and 2)that the Defendant's

purpose in traveling in interstate commerce was to engage in illicit sexual conduct with a person

under twelve years of age. Doe. 203 at 10; 18 U.S.C. §§ 2423(b),(e), and (f).

          The same analysis that applies to Counts I and II applies here. There was ample evidence

of Rieker's intent for the trips, particularly from Rieker's trove of child pornographic images he

made of S.M. and J.M. and the absence of any other legitimate explanation for his travel to stay at

S.M. and J.M.'s apartment. Rieker's second trip in particular had as its motivating purpose to

travel from South Dakota to Texas to engage in illicit sexual conduct with the two seven-year-old

twins. Rieker not only had the intent to do so, he actually did it.          Cole. 262 F.3d at 709

(holding that a defendant having sex with the victim is a factor to consider when determining if

the defendant intented to engage in criminal sexual activity when he took the victim out of the

state).

            3. Child pornography offenses.

          Counts rv, V, VI, and VII charge Rieker respectively with transportation of child

pornography, distribution of child pornography, receipt of child pornography, and possession of



                                                 15
 child pornography. Doc. 36. This Court instructed the jury that they could not consider the
 material on the media return by Beadle County law enforcement after Kicker's child pornography
conviction as evidence on these counts. Doc. 203 at 28. Kicker's transportation of child
pornography is obvious. Kicker, in January of2015, and again in March of2015, filmed himself

sexually assaulting S.M. and J.M. and made other images ofthe genitalia of S.M. and J.M. Kicker

made those images and videos in Texas. Kicker traveled from Texas back to South Dakota with

those images on electronic devices and sorted and categorized them on various electronic devices

and media.


        Kicker's distribution of child pornography is evident. Both to "Dante" through Kik

Messenger and to nataliejewelMO through Instagram, Kicker distributed images of child

pornography. Indeed, Kicker doing so is what caught the attention of the National Center for

Missing and Exploited Children and led to the South Dakota investigation of his activity. The

images were ofminors engaged in sexually explicit conduct and there is no realistic question about

the interstate nexus involved.

       Kicker also received and possessed child pornography. There were hundreds and hundreds

of images of child pornography contained on Kicker's media, separate and apart from what had

been retumed to him by Beadle County authorities. Kicker created a Dropbox account, filled it

with images of child erotica and pornography, and bought more space on Dropbox thereafter.

Kicker downloaded child pornography from various websites,including those on servers in Kussia

and those associated with Ukrainian child pornography sites. Kicker subscribed to a child

pornography service to receive images and, consistent with how that service conceals its billing, a

charge appeared on Kicker's account for that service. Tr. Ex. 194-96. Kicker created a library of




                                                16
child pornography on a well-organized 64-gigabyte thumb drive. Tr. Ex. 97-172. Accordingly,
this Court must deny the motion for judgment of acquittal under Rule 29.

       C. New Trial Argument

       Richer also seeks a new trial under Rule 33 of the Federal Rules of Criminal Procedure.

The standard for granting a new trial is different from the standard for granting judgment of

acquittal. Rule 33 allows the court to vacate anyjudgment and grant a new trial "ifthe interest of

justice so require." Fed. R. Crim. P. 33(a). When evaluating a motion for a new trial on the basis

of insufficient evidence, "the district court is not required to view the evidence in the light most

favorable to the verdict; instead, [it] may weigh the evidence and judge witness credibility for

itself." United States v. Clavton. 787 F.3d 929, 935 (8th Cir. 2015). However, a "jury's verdict

must he allowed to stand unless 'the evidence weighs heavily enough against the verdict [such]

that a miscarriage of justice may have occurred.'" Id. (alterations in original)(quoting United

States V. Johnson. 474 F.3d 1044, 1051 (8th Cir. 2007));^United States v. Stacks. 821 F.3d

1038, 1044 (8th Cir. 2016)("Motions for new trials based on the weight of the evidence are.

generally disfavored."). The power of the court to grant a new trial should be invoked only in an

exceptional case where the evidence preponderates heavily against the verdict. United States v.

Starr, 533 F.3d 985,999(8th Cir. 2008). "As a general rule, the decision whether to grant or deny

a motion for a new trial lies within the discretion ofthe district court." United State.9 v Mr.Mahan

744 F.2d 647, 652(8th Cir. 1984). Such authority, however,"should be exercised sparingly and

with caution." United States v. Cole. 537 F.3d 923,926(8th Cir. 2008)(quotation omitted).

      Kicker's arguments for new trial in part echo his argument forjudgment ofacquittal. Ricker

argues that the evidence weighs heavily against the verdict, the Court erred in denying his motion

for judgment of acquittal, the verdict of the jury was contrary to law, and the verdict of the jury


                                                17
 was contrary to evidence. Kicker's arguments are not well taken. There was ample evidenee to
 support a guilty verdict on each ofthe counts in the superseding indictment, as explained above.
 Even under the Rule 33 standard where the Court may "weigh the evidence and judge witness
 credibility for itself, Clayton, 787 F.3d at 935, this is not the type of exceptional case where the
 Court should invoke its power to grant a new trial,^Starr. 533 F.3d at 999.

       Kicker also asserts as grounds for a new trial that the Government disclosed discovery and
 expert opinions on the eve of trial, resulting in a serious misearriage of justice. The Court
addressed this issue during the pretrial eonferenee on March 18, 2019, Doc. 197, and during the
hisk The Government did diselose late that it had a comparison ofthe finger molesting one ofthe
seven-year-old twins with Kicker's finger. Kicker of course knew of the video with his finger
depicted in it, had made the video, and early on it was part ofdiscovery. Kicker also knew months
in advance that, by way of search warrant, his fingers had been photographed. The FBI forensic
examiner who compared the finger molesting one of the twins in the video to the known

photographs of Kicker's finger was disclosed late,just days before the trial. The Government did
not sandbag the defense, but simply was dealing with an expert who did not do the comparison
and prepare a report until close in time to trial. That is, there was no bad faith in the delayed
disclosure. ^United States v. Sturdivant. 513 F.3d 795, 801 (8th Cir. 2008). There likewise
was no prejudice firom late disclosure. See id. The defense of course could have retained its own

expert to do a comparison and to testify that the fingers were not similar. Indeed, ifthe fingers in
the video were different fi:om Kicker's, the very able defense attorney involved in the case would
have presented such testimony. The defense did not seek a delay to allow retention of any other
expert. The fact that the FBI expert doing the analysis was disclosed late does not represent a




                                                18
 miscarriage ofjustice. This Court chose to restrict the FBI expert from testimony beyond the
 finger analysis about Kicker's phone being the device recording S.M. and J.M.'s sexual assault.
       Likewise, the very brief testimony about what grooming behavior can mean by another
 expert does not merit a new trial or create a fundamental miscarriage ofjustice. The identity of
 that expert had been long known, and the testimony was incidental to her work. There simply was
a single question asked and a relatively brief answer given. The jury could amply tell that Kicker
was grooming little girls by hugging them, telling them he loved them, kissing them on the lips,
buying them and their single mothers gifts, and other activities.

       Kicker s final argument for a new trial is that the evidence is insufficient generally and
specifically with regard to showing that Kicker acted with specific intent regarding Counts 1
through 111, or acted "knowingly" with regard to Counts IV through Vll. The evidence discussed
above amply established Kicker's intent specifically to sexually assault the seven-year-old twins
and that Kicker acted knowingly with regard to his transportation, distribution, receipt, and
possession of child pornography. The jury's verdict must stand as no "miscarriage ofjustice" has
occurred.


III.   Conclusion


       For the reasons explained above, it is hereby

       OKDEKED that Defendant's Kenewed Motion for Judgment of Acquittal and for New
Trial, Doc. 209, is denied.

       DATED this 10th day of April, 2019.

                                             BY THE COUKT:



                                              ..Ai
                                            KOBEKTO A. LANGE
                                             UNITED STATES DISTKICT JUDGE


                                               19
